***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
         JEAN-PIERRE BOLAT v. YUMI S. BOLAT
                     (AC 40767)
                         Lavine, Elgo and Harper, Js.

                                   Syllabus

The plaintiff, whose marriage to the defendant previously had been dis-
    solved, appealed to this court from the judgment of the trial court
    resolving certain postjudgment motions. Following the dissolution of
    their marriage, the parties entered into a stipulation governing various
    parenting matters and child support, which was approved by and made
    an order of the court. On appeal, the plaintiff claimed that the trial court
    improperly granted certain motions for contempt filed by the defendant,
    denied his motion for contempt, and denied his motion to modify his
    child support obligation. Held:
1. The trial court did not abuse its discretion when it granted the defendant’s
    May, 2017 motion for contempt and held the plaintiff in contempt for
    violating the stipulation by failing to make arrangements for the parties’
    minor children when he could not be with them during his scheduled
    parenting time as the ‘‘custodial parent’’: although ‘‘custodial parent’’
    was not defined in the stipulation, the relevant paragraph, when read
    within the context of the other provisions, made it clear that it refered
    to the parent who was meant to have the children at a given time
    according to the stipulation, and, thus, the stipulation was sufficiently
    clear and unambiguous so as to support a judgment of contempt; more-
    over, the trial court reasonably could have found that the plaintiff had
    wilfully violated the stipulation, as a review of the canvass that occurred
    before the court accepted the parties’ stipulation and made it an order
    plainly indicated that the plaintiff attributed the same meaning to the
    term ‘‘custodial parent’’ as the defendant, and demonstrated that the
    plaintiff knew he had to make alternate arrangements for the children
    during his parenting time if he was unavailable.
2. This court declined to review the plaintiff’s claim that the trial court
    improperly denied his September, 2017 motion for contempt, as that
    claim was inadequately briefed, the plaintiff having failed to provide
    any analysis or to demonstrate, aside from unsupported assertions, how
    the court’s ruling that his motion was barred by the doctrine of res
    judicata was improper.
3. The trial court did not abuse its discretion when it granted the defendant’s
    August, 2017 motion for contempt and found the plaintiff in contempt
    for violating the stipulation by failing to contribute toward the purchase
    of a vehicle for the parties’ children: the stipulation was sufficiently
    clear and unambiguous so as to support a judgment of contempt, as
    although the plaintiff correctly pointed out that the stipulation did not
    specify who would purchase the vehicle or when it would be purchased,
    he failed to explain or provide any legal authority to show that the
    absence of such details made the stipulation ambiguous, and this court
    could not conclude that the language of the stipulation was reasonably
    susceptible to more than one interpretation; moreover, the trial court
    reasonably could have found that the plaintiff had wilfully violated the
    stipulation, as the plaintiff’s claims that he had offered two free vehicles,
    that he was not timely given the proof of purchase that he had asked
    for, and that the defendant acted unilaterally despite the stipulation
    provision that provided that the plaintiff had final decision-making
    authority, did not demonstrate how his failure to contribute the sum
    that he had contractually agreed to provide was not wilful, and the
    court’s conclusions were supported by the evidence.
4. The trial court did not abuse its discretion in denying the plaintiff’s motion
    to modify his child support obligation due to a substantial change in
    circumstances; the plaintiff bore the burden of persuading the court
    that his circumstances had changed substantially, and although the
    plaintiff introduced testimony and documentary evidence to show that
    his income had declined since the parties entered into the stipulation,
    the court, as the fact finder, was free to discredit his testimony, and in
    the absence of any credible evidence that the plaintiff’s income had
   declined, the court reasonably could have found that the plaintiff had
   failed to prove a substantial change in his circumstances.
          Argued March 13—officially released July 23, 2019

                          Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of New Haven and tried to the court, Abery-Wet-
stone, J.; judgment dissolving the marriage and granting
certain other relief; thereafter, the court, Shluger, J.,
granted the defendant’s motion for contempt; subse-
quently, the court, Klatt, J., denied the plaintiff’s motion
for contempt; thereafter, the court, Klatt, J., granted
the defendant’s motion for contempt; subsequently, the
court, Klatt, J., denied the plaintiff’s motion to modify
child support, and the plaintiff appealed to this court;
thereafter, the court, Klatt, J., granted the plaintiff’s
motion for articulation. Affirmed.
  Jean-Pierre Bolat, self-represented, the appellant
(plaintiff).
  Richard W. Callahan, for the appellee (defendant).
                         Opinion

   ELGO, J. In this contentious postdissolution case,
the self-represented plaintiff, Jean-Pierre Bolat, appeals
from various postdissolution judgments rendered by
the trial court in favor of the defendant, Yumi S. Bolat.
On appeal, the plaintiff claims that the court improperly
(1) granted the defendant’s May 9, 2017 motion for
contempt, denied his September 19, 2017 motion for
contempt, and granted the defendant’s August 23, 2017
motion for contempt; and (2) denied his motion to mod-
ify his child support obligation. We affirm the judgments
of the trial court.
    The following facts and procedural history are rele-
vant to this appeal. The parties’ marriage was dissolved
on June 21, 2011. They have three children together.
On April 11, 2017, the parties entered into a stipulation
governing various parenting matters and child support,
which was approved by and made an order of the court
(stipulation). Pursuant to the stipulation, the parties
shared joint legal custody, and the children primarily
resided with the defendant. It also provided for the
two elder children to use the plaintiff’s residence in
Wallingford as their residence for school purposes and
to finish high school at Sheehan High School in Wall-
ingford. The stipulation further provided that ‘‘the
[plaintiff] shall have parenting time to include every
other weekend from Friday after school until Monday
when school commences or [9 a.m.].’’ It also stated that
‘‘[i]f the custodial parent cannot be with the children,
it is the custodial parent’s responsibility to make
arrangements for the children unless the noncustodial
parent agrees in writing to take the children.’’
   Subsequent to entering into the stipulation, both par-
ties filed various motions with the court. On August 8,
2017, the court granted the defendant’s May 9, 2017
motion for contempt and found the plaintiff in contempt
for failing to make arrangements for the children when
he could not take them during his scheduled parenting
time. On October 4, 2017, the court denied the plaintiff’s
September 19, 2017 motion for contempt when it deter-
mined that the issues raised by the plaintiff’s motion
were barred by the doctrine of res judicata. On October
19, 2017, the court granted the defendant’s August 23,
2017 motion for contempt and found the plaintiff in
contempt for failing to pay $3000 toward the purchase
of a vehicle for their children. On November 21, 2017,
the court denied the plaintiff’s July 31, 2017 motion to
modify his child support obligation, concluding that the
plaintiff had ‘‘failed to meet his burden of showing a
significant change in his financial circumstances
. . . .’’ From these judgments the plaintiff now appeals.
                            I
                 CONTEMPT CLAIMS
(1) granted the defendant’s May 9, 2017 motion for
contempt, (2) denied his September 19, 2017 motion
for contempt, and (3) granted the defendant’s August
23, 2017 motion for contempt. We disagree.
   We begin by setting forth our standard of review and
relevant legal principles. ‘‘[O]ur analysis of a judgment
of contempt consists of two levels of inquiry. First, we
must resolve the threshold question of whether the
underlying order constituted a court order that was
sufficiently clear and unambiguous so as to support a
judgment of contempt. . . . This is a legal inquiry sub-
ject to de novo review. . . . Second, if we conclude
that the underlying court order was sufficiently clear
and unambiguous, we must then determine whether the
trial court abused its discretion in issuing, or refusing
to issue, a judgment of contempt, which includes a
review of the trial court’s determination of whether the
violation was wilful or excused by a good faith dispute
or misunderstanding.’’ (Citations omitted.) In re Leah
S., 284 Conn. 685, 693–94, 935 A.2d 1021 (2007).
   ‘‘Civil contempt is committed when a person violates
an order of court which requires that person in specific
and definite language to do or refrain from doing an
act or series of acts. . . . Whether an order is suffi-
ciently clear and unambiguous is a necessary prerequi-
site for a finding of contempt because [t]he contempt
remedy is particularly harsh . . . and may be founded
solely upon some clear and express direction of the
court. . . . One cannot be placed in contempt for fail-
ure to read the court’s mind. . . . It is also logically
sound that a person must not be found in contempt of a
court order when ambiguity either renders compliance
with the order impossible, because it is not clear enough
to put a reasonable person on notice of what is required
for compliance, or makes the order susceptible to a
court’s arbitrary interpretation of whether a party is in
compliance with the order.’’ (Citations omitted; empha-
sis omitted; internal quotation marks omitted.) Id., 695.
   The order at issue is the stipulation, entered into by
the parties, which was made an order of the court.
‘‘In domestic relations cases, [a] judgment rendered in
accordance with . . . a stipulation of the parties is to
be regarded and construed as a contract. . . . It is well
established that [a] contract must be construed to effec-
tuate the intent of the parties, which is determined from
the language used interpreted in the light of the situation
of the parties and the circumstances connected with
the transaction. . . . [T]he intent of the parties is to
be ascertained by a fair and reasonable construction
of the written words and . . . the language used must
be accorded its common, natural, and ordinary meaning
and usage where it can be sensibly applied to the subject
matter of the contract. . . . Where the language of the
contract is clear and unambiguous, the contract is to
be given effect according to its terms. A court will not
torture words to import ambiguity where the ordinary
meaning leaves no room for ambiguity . . . . Similarly,
any ambiguity in a contract must emanate from the
language used in the contract rather than from one
party’s subjective perception of the terms. . . . Con-
tract language is unambiguous when it has a definite
and precise meaning . . . concerning which there is
no reasonable basis for a difference of opinion . . . .
In contrast, an agreement is ambiguous when its lan-
guage is reasonably susceptible of more than one inter-
pretation. . . . Nevertheless, the mere fact that the
parties advance different interpretations of the lan-
guage in question does not necessitate a conclusion
that the language is ambiguous.’’ (Citations omitted;
internal quotation marks omitted.) Mettler v. Mettler,
165 Conn. App. 829, 836–37, 140 A.3d 370 (2016).
                            A
   The plaintiff claims that the court improperly granted
the defendant’s May 9, 2017 motion for contempt when
it held him in contempt for violating the stipulation by
failing to make arrangements for the children when he
could not be with them during his scheduled parenting
time. Specifically, the plaintiff argues that the court’s
holding was improper because the stipulation is ambig-
uous and there was no evidence that his violation was
wilful. We disagree.
   The following facts and procedural history are rele-
vant to this claim on appeal. Before approving the stipu-
lation and making it an order, the court canvassed the
parties about what they meant in paragraph 4.2, which
states: ‘‘If the custodial parent cannot be with the chil-
dren, it is the custodial parent’s responsibility to make
arrangements for the children unless the noncustodial
parent agrees in writing to take the children.’’ The court
stated: ‘‘So, when I read this paragraph, I read [it] to
be [that] if the custodial parent cannot be with the
children—let’s say . . . the custodial parent is going
to be absent for one night or however many nights, it
is the custodial parent’s responsibility to make arrange-
ments for the children unless the noncustodial parent
agrees in writing to take the children. If the noncusto-
dial parent agrees to take the children, that’s terrific.
. . . [I]f [the plaintiff] is traveling and [the defendant]
says of course they can stay overnight and that’s accept-
able, I have no problem with that . . . and likewise,
on the other side, if that is not an option, the children
must stay with an adult. The custodial parent’s responsi-
bility is to find an adult to take care of those kids.’’
  Additionally, the following colloquy occurred
between the court and the plaintiff about paragraph 4.2:
  ‘‘The Court: I think that given the context, if you and
your wife want to take an overnight somewhere and it
would be your night to have the kids, you know, I’m
sure [the defendant] would take them. If they’re not
about to do that, you’ve got to find—
  ‘‘[The Plaintiff]: Right.
  ‘‘The Court: And vice versa.
  ‘‘[The Plaintiff]: Mm-hmm.
  ‘‘The Court: Okay.
  ‘‘[The Plaintiff]: Yes, Your Honor.’’
   On May 1, 2017, the plaintiff filed a motion for articu-
lation in which he asked the court to articulate several
paragraphs of the stipulation, including paragraph 4.2.
In that motion, he argued that ‘‘there appears to be a
discrepancy in [the] definition of custody, parenting
time, visitation, responsibilities of the parties, and
agreements made during negotiations. Said agreements
that were made during settlement discussions and dur-
ing the court hearing are now confused.’’ The court
denied that motion on May 3, 2017. On that same date,
the plaintiff filed a motion to open and modify the
stipulation, arguing that the ‘‘disingenuous and deceitful
nature of the defendant and her attorney during the
settlement discussions’’ necessitated that the stipula-
tion be opened and modified. On May 9, 2017, the defen-
dant filed a motion alleging that the plaintiff violated
terms in the parties’ stipulation and that he was there-
fore in contempt of the court’s order. Specifically, she
asserted that the plaintiff wilfully violated terms in the
parties’ stipulation when he ‘‘refused to take the chil-
dren, and further refused to make arrangements for the
children when he learned that the defendant and her
husband had alternate plans.’’ On May 25, 2017, the
plaintiff filed an objection to that motion in which he
argued that he had not ‘‘wilfully violated any clear and
unambiguous order of the court.’’
   A hearing on the defendant’s motion for contempt and
the plaintiff’s motion to open and modify the stipulation
was held on July 31, 2017. In its August 8, 2017 memo-
randum of decision, the court determined that, because
‘‘the term ‘custodial parent’ was never defined in the
agreement, [the court] must determine its meaning
based on the intent of the parties. The [c]ourt [found]
that the canvass makes crystal clear that the parties
intended paragraph 4.2 to apply to both parents and
that if either parent was unable to care for the children
during ‘their assigned time,’ they must make alternative
arrangements.’’ The court concluded that the colloquy
between the plaintiff and the court that occurred during
the canvass ‘‘makes clear that the parties intended para-
graph 4.2 to apply to both parents and when they used
the phrase ‘custodial parent’ they intended it to mean
‘the parent with custody of the children at that time.’ ’’
The court, therefore, found by clear and convincing
evidence that the plaintiff was in contempt. At the same
time, the court concluded that it had not been ‘‘pre-
sented with sufficient evidence upon which to fashion
a sanction. The [c]ourt did not receive evidence as to
exact dates or any monetary costs which the [d]efen-
dant was forced to incur as a result of having to care
for the children during the [plaintiff’s] parenting time.’’
For that reason, the court did not impose a sanction
against the plaintiff.
  On appeal, the plaintiff argues that he is not the custo-
dial parent and, therefore, paragraph 4.2 does not apply
to him. As such, he contends that the court improperly
found him in contempt for violating that provision.
We disagree.
   Although ‘‘custodial parent’’ is not defined in the stip-
ulation, paragraph 4.2, when read within the context
of the other provisions, makes clear that ‘‘custodial
parent’’ refers to the parent who is meant to have the
children at a given time according to the stipulation.
See Isham v. Isham, 292 Conn. 170, 184, 972 A.2d 228
(2009) (construing term in agreement in context of
other provisions). The stipulation provides that the par-
ties share joint legal custody. It further provides that
the minor children primarily shall reside with the
mother, but also that the father shall have parenting
time every other weekend. In light of the fact that the
parties had a shared custody arrangement that included
scheduled parenting time with the father, the sensible
and ordinary meaning of ‘‘custodial parent’’ is the parent
scheduled to have physical custody of the children at
a given time according to the terms of the stipulation.1
In the context of the custody arrangement agreed on
by the parties, the intent of the parties, ‘‘ascertained by a
fair and reasonable construction of the written words’’;
(internal quotation marks omitted) Mettler v. Mettler,
supra, 165 Conn. App. 836; was for the provision to
apply to both the plaintiff and the defendant. ‘‘Moreover,
the mere fact that the parties advance different interpre-
tations of the language in question does not necessitate
a conclusion that the language is ambiguous.’’ (Internal
quotation marks omitted.) Parisi v. Parisi, 315 Conn.
370, 383, 107 A.3d 920 (2015). Accordingly, we conclude
that the stipulation was sufficiently clear and unambigu-
ous so as to support a judgment of contempt.
  The plaintiff also argues that the court incorrectly
determined that he wilfully violated the stipulation
because his actions in requesting an articulation and a
modification of the stipulation show that there was ‘‘a
good faith misunderstanding of the definitions of the
terms used and of the overall intent of the parties.’’2 In
response, the defendant contends that the canvass of
the parties clearly indicates that the plaintiff knew that
the paragraph applied to him. We agree with the
defendant.
   Our review of the canvass that occurred on April 11,
2017, prior to the court accepting the parties’ stipulation
and making it an order, plainly indicates that the plain-
tiff attributed the same meaning to the term ‘‘custodial
parent’’ as the defendant. It further establishes that the
plaintiff knew he had to make alternate arrangements
for the children during his parenting time if he was
unavailable.
   Moreover, to the extent the plaintiff argues that the
court’s decision to grant his motion for modification
and modify paragraph 2.2, which pertains to visitation,
makes the court’s contempt judgment improper, we
disagree. While we acknowledge that the court, on
August 8, 2017, granted the plaintiff’s motion to open
and modify the stipulation,3 those new terms are irrele-
vant as to whether the plaintiff was in contempt of the
prior order. Our Supreme Court consistently has held
that ‘‘[a]n order of the court must be obeyed until it has
been modified or successfully challenged.’’ (Emphasis
added; internal quotation marks omitted.) Sablosky v.
Sablosky, 258 Conn. 713, 719, 784 A.2d 890 (2001).
Accordingly, the timing in which the plaintiff filed his
motions for articulation and modification and the defen-
dant filed her motion for contempt is immaterial. In
finding the plaintiff in contempt, the court properly
considered the plaintiff’s actions that took place before
paragraph 2.2 was modified.
  Because the stipulation was sufficiently clear and
unambiguous so as to support a judgment of contempt
and the court reasonably could have found that the
plaintiff had wilfully violated the stipulation, the court
did not abuse its discretion in granting the defendant’s
motion for contempt. The August 8, 2017 judgment of
contempt is affirmed.
                             B
  The plaintiff next claims the court improperly denied
his September 19, 2017 motion for contempt when it
concluded that the issues raised by his motion were
barred by the doctrine of res judicata. We conclude
that the plaintiff’s claim is inadequately briefed, and
we, therefore, decline to review it.
   ‘‘It is well settled that [w]e are not required to review
claims that are inadequately briefed. . . . We consis-
tently have held that [a]nalysis, rather than mere
abstract assertion, is required in order to avoid aban-
doning an issue by failure to brief the issue properly.
. . . [F]or this court judiciously and efficiently to con-
sider claims of error raised on appeal . . . the parties
must clearly and fully set forth their arguments in their
briefs. We do not reverse the judgment of a trial court
on the basis of challenges to its rulings that have not
been adequately briefed. . . . The parties may not
merely cite a legal principle without analyzing the rela-
tionship between the facts of the case and the law
cited. . . . [A]ssignments of error which are merely
mentioned but not briefed beyond a statement of the
claim will be deemed abandoned and will not be
reviewed by this court.’’ (Internal quotation marks omit-
ted.) Nowacki v. Nowacki, 129 Conn. App. 157, 163–64,
20 A.3d 702 (2011).
   We have carefully reviewed the plaintiff’s appellate
briefs. The plaintiff has failed to demonstrate, aside
from unsupported assertions, how the court’s ruling
that his motion was barred by the doctrine of res judi-
cata was improper. The plaintiff merely quotes the claim
raised in another case and states that the court in this
case abused its discretion ‘‘[i]n the exact same way’’
without providing any analysis.4 Moreover, in his appel-
late reply brief, the plaintiff responds to the defendant’s
argument that there is an inadequate record for our
review by arguing why the court should have found the
defendant in contempt instead of explaining why the
court improperly determined that the doctrine of res
judicata barred his motion. For the foregoing reasons,
we decline to review the plaintiff’s claim.
                            C
   The plaintiff also claims that the court improperly
granted the defendant’s August 23, 2017 motion for con-
tempt when it held him in contempt for violating the
stipulation by failing to contribute $3000 toward the
purchase of a vehicle for their children. Specifically,
the plaintiff argues that the court’s finding was improper
because the stipulation is ambiguous and his violation
was not wilful. We disagree.
  The following additional facts and procedural history
are relevant to this claim. On August 23, 2017, the defen-
dant filed a motion for contempt that alleged that the
plaintiff violated paragraph 5.1 of the stipulation, which
provides in relevant part: ‘‘The parties shall share 50/
50 in the purchase of a motor vehicle at $6000. Until
the youngest child graduates high school, the vehicle
shall be placed into the name of the [defendant], and
the parties shall share 50/50 all costs related to the
motor vehicle except gas, which shall be paid by the
[defendant].’’
   On October 19, 2017, the third day of the hearing
before the court on this motion, the court ruled from
the bench. The court found, amongst other things, that
‘‘[w]hile there was no time limit in place, there was
testimony that the defendant had to take action regard-
ing the children within a reasonable time so that they
could attend school. [The] [d]efendant did take action
in a timely manner. By April 27, 2017, she had added
[the eldest child] to her insurance policy. By May 11,
2017, she had . . . made arrangements to purchase the
vehicle and the purchase was finalized in . . . July,
2017.
  ‘‘There appear[s] to be limited discussion between
the parties regarding the purchase of a specific vehicle.
Evidence did establish that the defendant communi-
cated almost immediately her intention to give her cur-
rent vehicle to the children and obtain another vehicle
for herself to the plaintiff. [The] [d]efendant purchased
the vehicle she was currently leasing, a 2014 Jeep
Patriot, at a purchase price of $14,000 and has indicated
that this is the vehicle that the minor child will be
driving. Testimony also established that the defendant
requested the plaintiff reimburse her only $3000
towards the cost of the vehicle. The defendant also paid
$160 to register the motor vehicle.
  ‘‘Evidence further established that the plaintiff origi-
nally agreed to pay the defendant the $3000 with the
understanding that that amount would be his only finan-
cial contribution towards the purchase. Then his con-
cern became . . . whether the Jeep would be used by
other members of the defendant’s family. After the
defendant provided [the] plaintiff with additional infor-
mation, [the] plaintiff still did not pay his share
according to the agreement. After several e-mails
between the parties or their spouses, [the] plaintiff sim-
ply refused to pay.
   ‘‘Evidence offered by the plaintiff that the reason he
did not pay the $3000 [was] because the defendant
did not provide him with the information he requested
regarding the Jeep or her own vehicle is not relevant
. . . to his argument that he did not wilfully violate
this order. . . . [The plaintiff] placed requirements on
the defendant to provide information such as proof
of purchase for the Jeep and the vehicle for herself,
information that was not required by the agreement.
[The] [p]laintiff cannot claim that his obligation is
relieved because of his arbitrary demands, nor can [the]
plaintiff raise any good faith claim that the steps taken
by the defendant were not in accordance with the agree-
ment. As the defendant was not asking him to contribute
any more than [the] $3000 that the agreement required,
the plaintiff had no justification to demand any addi-
tional information. His obligation regarding the pur-
chase of the vehicle would have been completed with
a simple payment.
  ‘‘[The] [p]laintiff’s suggestion, and it was nothing
more than that, that the children could use . . . one
of his grandfather’s vehicles that he had inherited as
of June, 2017, was proposed only after the defendant
had begun the purchase agreement for the Jeep. . . .
  ‘‘[The] [p]laintiff further suggests that [the] defendant
had some kind of ulterior motive for the purchase of
the Jeep. This court does not credit this testimony. The
fact that the defendant rather quickly chose to purchase
a vehicle that was known to her, was known to be
reliable and safe, bears no negative implications.’’ The
court also found that ‘‘[t]here was no testimony regard-
ing the plaintiff’s inability to pay.’’
  Accordingly, the court found that the order was clear
and unambiguous and that the plaintiff wilfully refused
to comply with the order. The court therefore ordered
the plaintiff to pay the $3000 toward the purchase of
the vehicle.5
  On appeal, the plaintiff contends that paragraph 5.1
of the stipulation ‘‘seems straightforward’’ but that it
lacks key details, which makes it ambiguous. We
disagree.
    Although the plaintiff correctly points out that the
stipulation did not specify who would purchase the
vehicle or when it would be purchased, the plaintiff
fails to explain or provide any legal authority to show
that the absence of such details makes the stipulation
ambiguous. ‘‘A court will not torture words to import
ambiguity where the ordinary meaning leaves no room
for ambiguity . . . . Similarly, any ambiguity in a con-
tract must emanate from the language used in the con-
tract rather than from one party’s subjective perception
of the terms.’’ (Internal quotation marks omitted.) Met-
tler v. Mettler, supra, 165 Conn. App. 836–37. We simply
cannot conclude that the language of paragraph 5.1 that
‘‘[t]he parties shall share 50/50 in the purchase of a
motor vehicle at $6000’’ is ‘‘reasonably susceptible to
more than one interpretation.’’ Id., 837. Accordingly, we
conclude that the stipulation was sufficiently clear and
unambiguous so as to support a judgment of contempt.
   The plaintiff also contends that the court improperly
found that he wilfully had violated the stipulation provi-
sion. He argues that his violation of the provision was
not wilful because he had offered two free vehicles, he
was not timely given the proof of purchase that he had
asked for, and the defendant acted unilaterally despite
the stipulation provision that provides that he shall have
final decision-making authority. We disagree.
   The plaintiff’s excuses do not demonstrate how his
failure to contribute the $3000 that he contractually
agreed to provide was not wilful. Further, to the extent
the plaintiff argues that the court’s ‘‘decision is errone-
ous and not substantiated by any evidence,’’ on the
basis of our review of the record, we conclude that the
court’s conclusions are supported by the evidence.
  Because the stipulation was sufficiently clear and
unambiguous so as to support a judgment of contempt
and the court reasonably could have found that the
plaintiff had wilfully violated the stipulation, the court
did not abuse its discretion in granting the defendant’s
motion for contempt. The October 19, 2017 judgment
of contempt is affirmed.
                            II
        MOTION FOR MODIFICATION CLAIM
  The plaintiff next claims that the court improperly
denied his motion to modify his child support obligation
due to a substantial change in circumstances. Specifi-
cally, he argues that a substantial change in circum-
stances had occurred on the basis of his ‘‘nearly . . .
50 [percent] reduction’’ in gross income.6 We disagree.
  The following additional facts and procedural history
are relevant to this claim. Pursuant to the parties’ April
11, 2017 stipulation, the plaintiff agreed to pay the defen-
dant $375 per week in child support. The plaintiff filed
a motion for modification on July 31, 2017, in which
he sought to modify his child support obligation on the
basis of a substantial change in circumstances, namely,
because he lost his primary source of income on June
30, 2017.
   A hearing was held on the plaintiff’s motion for modi-
fication on October 17, 2017. In its November 21, 2017
memorandum of decision, the court found that the
‘‘[p]laintiff testified that he was laid off from his primary
source of income as a consultant with Sovereign Intelli-
gence, LLC, and that his private consultant firm [(the
Bolat Group, LLC)] was operating at a net loss. [The]
[p]laintiff testified that he had been employed by Sover-
eign Intelligence, [LLC] at a salary of $50,000 per year
and had been laid off as of June 30, 2017. He further
claimed that the contracts for [the Bolat Group, LLC]
had decreased and he was left with a net operating loss
of $29,147.’’
    The court found that only the first two exhibits
offered by the plaintiff were relevant to his change in
financial circumstances. The plaintiff’s first exhibit was
an ‘‘internet printout entitled ‘Termination Detail
Report’ . . . prepared by the TriNet company . . . .’’
The court found that although that exhibit specified
that he was laid off due to company reorganization,
‘‘[t]he report nonetheless fell short of being reliable
evidence, as it appears it was not a document from
Sovereign Intelligence itself, nor was there testimony
explaining the exhibit and what it purported to detail.
There was not sufficient reliable evidence for the court
to determine what actual changes had been made in
the plaintiff’s compensation or that no income could
be assigned as compensation to the plaintiff.’’
   The plaintiff’s second exhibit was a document pre-
pared by the plaintiff listing the profit and losses of the
Bolat Group, LLC. ‘‘[The] [p]laintiff claimed [that] the
[the Bolat Group, LLC] had only gross income of $21,900
from January to October, 2017, and the ‘expenses’ of
running the business put the company in the red for
$29,147.7 As Bolat Group LLC, prospective clients hired
the plaintiff to consult on different financial and com-
puter related matters. [The] [p]laintiff testified that the
contracts to hire him had simply ‘dried up’ and there
were no new clients. If true, then logically there would
be no explanation or need for travel expenses of $4761,
office expenses of $3170, maintenance expenses of
$6202, and subcontractor expenses of $8250 as claimed
in his profit and loss [in the plaintiff’s second exhibit].’’
(Footnote added.) The court found that the plaintiff’s
second exhibit was ‘‘lacking in credibility in that it was
not documented by any means but [the] plaintiff’s prep-
aration of the document for court proceedings.’’
   The court also noted that ‘‘[t]he plaintiff has demon-
strated a concerted effort to move assets into his cur-
rent wife’s name. He admitted that he had transferred
49 percent ownership of the Bolat Group, LLC, to his
wife. Testimony established [that] the subcontractor
expense for $8250 listed on the [plaintiff’s second
exhibit] was actually moneys paid to the wife. [The]
[p]laintiff used his father’s address (59 Jodi [Drive],
Wallingford) as the primary location of the business.
When [the] plaintiff’s father passed away on June 8,
2017, [the plaintiff] quit-claimed the property to his cur-
rent wife on June 10, 2017. While he indicated that he
spent about [fifty] hours per week on the business and
the wife ten hours per week, she was paid [two and one-
half] times the amount of compensation he received.’’
   The court found as to the plaintiff’s financial affida-
vits that he ‘‘ha[d] not listed any home as an asset on
the financial affidavits filed with the court since 2015.
Yet, his 2015 and 2016 tax returns record home mort-
gage interest deductions. It would appear that many of
the expenses deducted as business expenses, thereby
reducing income, were also listed on the financial affi-
davits as expenses.’’8
   Moreover, ‘‘[t]he court found many inconsistencies
in [the] plaintiff’s testimony and [found] that the actions
taken by [the] plaintiff were frankly not reasonable and
logical if his financial assertions were true. There simply
was not sufficient credible testimony and evidence
regarding [the] plaintiff’s claim of loss of income. [The]
[p]laintiff . . . failed to meet his burden of proof prov-
ing a substantial change in financial circumstances.’’
Accordingly, the court denied the plaintiff’s motion
for modification.
   We begin by noting that ‘‘[t]he well settled standard
of review in domestic relations cases is that [appellate
courts] will not disturb trial court orders unless the
trial court has abused its legal discretion or its findings
have no reasonable basis in the facts. . . . As has often
been explained, the foundation for this standard is that
the trial court is in a clearly advantageous position to
assess the personal factors significant to a domestic
relations case. . . . In determining whether a trial
court has abused its broad discretion in domestic rela-
tions matters, we allow every reasonable presumption
in favor of the correctness of its action. . . . Notwith-
standing the great deference accorded the trial court
in dissolution proceedings, a trial court’s ruling . . .
may be reversed if, in the exercise of its discretion, the
trial court applies the wrong standard of law.’’ (Cita-
tions omitted; internal quotation marks omitted.)
Gabriel v. Gabriel, 324 Conn. 324, 336, 152 A.3d 1230
(2016).
  General Statutes § 46b-869 governs the modification
of a child support order after the date of a dissolution
judgment. ‘‘When presented with a motion to modify
child support orders on the basis of a substantial change
in circumstances, a court must first determine whether
there has been a substantial change in the financial
circumstances of one or both of the parties. . . . Sec-
ond, if the court finds a substantial change in circum-
stances, it may properly consider the motion and . . .
make an order for modification. . . . A party moving
for a modification of a child support order must clearly
and definitely establish the occurrence of a substantial
change in circumstances of either party that makes the
continuation of the prior order unfair and improper.’’
(Internal quotation marks omitted.) Budrawich v.
Budrawich, 156 Conn. App. 628, 639, 115 A.3d 39, cert.
denied, 317 Conn. 921, 118 A.3d 63 (2015).
   Furthermore, ‘‘[t]he trial court’s findings [of fact] are
binding upon this court unless they are clearly errone-
ous in light of the evidence and the pleadings in the
record as a whole. . . . A finding of fact is clearly erro-
neous when there is no evidence in the record to sup-
port it . . . or when although there is evidence to sup-
port it, the reviewing court on the entire evidence is
left with the definite and firm conviction that a mistake
has been committed. . . . In pursuit of its fact-finding
function, [i]t is within the province of the trial court
. . . to weigh the evidence presented and determine
the credibility and effect to be given the evidence. . . .
Credibility must be assessed . . . not by reading the
cold printed record, but by observing firsthand the wit-
ness’ conduct, demeanor and attitude. . . . An appel-
late court must defer to the trier of fact’s assessment
of credibility because [i]t is the [fact finder] . . . [who
has] an opportunity to observe the demeanor of the
witnesses and the parties; thus [the fact finder] is best
able to judge the credibility of the witnesses and to
draw necessary inferences therefrom.’’ (Citation omit-
ted; internal quotation marks omitted.) Blum v. Blum,
109 Conn. App. 316, 328–29, 951 A.2d 587, cert. denied,
289 Conn. 929, 958 A.2d 157 (2008).
   The plaintiff bore the burden of persuading the court
that his circumstances had changed substantially. See
id., 328 (‘‘[t]he party seeking modification bears the
burden of showing the existence of a substantial change
in the circumstances’’ [internal quotation marks omit-
ted]). As the court relayed in its memorandum of deci-
sion, the plaintiff introduced testimony and documen-
tary evidence to show that his income had declined
since the parties entered into the stipulation. The court,
as the fact finder, was free to discredit his testimony. In
the absence of any credible evidence that the plaintiff’s
income had declined, the court reasonably could have
found that the plaintiff had failed to prove a substantial
change in his circumstances. Accordingly, the court did
not abuse its discretion in denying the plaintiff’s motion.
      The judgments are affirmed.
      In this opinion the other judges concurred.
  1
     The plaintiff also asserts that it is impossible for him to be in contempt
under this definition because, at the time of the alleged contempt, he ‘‘was
forty miles away at a meeting.’’ What we understand the plaintiff to mean
is that custody is triggered when a party actually receives physical custody
of the children. That interpretation, however, obviates the terms of the
stipulation because the obligation to make other arrangements for the chil-
dren would never attach for either parent during his or her scheduled
parenting time.
   2
     The plaintiff also asserts that ‘‘[i]n order to find [him] in wilful contempt,
the trial court was required to find that the defendant proved, by clear and
convincing evidence, that the plaintiff was required and mandated by law
or case law to exercise his visitation rights.’’ In so doing, the plaintiff fails
to recognize that he was found in contempt for failing to make arrangements
for the children during his scheduled parenting time when he realized he
could not exercise that time. He was not found in contempt for simply
failing to visit his children.
   3
     In its August 8, 2017 memorandum of decision, the court ordered ‘‘that
the [plaintiff’s] parenting time will be every other weekend and additional
time as agreed upon if and only if both children and the father wish to have
that visitation occur. There shall be no penalty or sanction if he fails to
exercise said access.’’
   4
     Specifically, the plaintiff cites to Brochard v. Brochard, 165 Conn. App.
626, 637, 140 A.3d 254 (2016), and quotes the following: ‘‘The defendant
claims that Judge Gould abused his discretion when he determined that the
authorization issue raised by the defendant’s motion for contempt was
already decided, and when he purported to decide the issue in his September
28, 2015 memorandum of decision. We agree.’’
   5
     The court also awarded the defendant $1799.50 and an additional hour’s
worth of court time in attorney’s fees to cover the cost of defending against
the plaintiff’s contempt motion. The court further concluded ‘‘that the actions
and behavior of the [plaintiff] throughout this entire process requiring the
defendant to have to go to court to get some type of contribution, particularly
[the] actions and behaviors of the [plaintiff] throughout the pendency [of
this action], are what indicate to this court that an award of attorney’s fees
. . . is appropriate. We are not here because of an appropriate debate. We
are here because [the] plaintiff deliberately attempted to obfuscate issues
to avoid what was his . . . own agreement and his obligation to pay.’’
   6
     We note that within his appellate reply brief, the plaintiff replies to the
defendant’s arguments on earning capacity and attacks the court’s judgment
in various ways that do not appear in his principal appellate brief. Amongst
these new contentions raised for the first time in his reply brief, the plaintiff
asserts that the court ‘‘completely disregarded’’ certain testimony and evi-
dence, ‘‘misunderstood key elements of [his] testimony and evidence,’’ made
‘‘factually erroneous’’ assertions, and ‘‘fabricate[d] conclusions.’’ The plain-
tiff further asserts that the court’s ‘‘erroneous conclusions were not based
on expert analysis of the evidence, and the [c]ourt’s hostility and bias are
evident.’’ The plaintiff’s contentions are wholly unfounded. To the extent
that the plaintiff argues that the court made erroneous factual findings, on
the basis of our review of the record we cannot conclude that the court’s
findings were clearly erroneous. To the extent that the plaintiff argues that
the court disregarded certain testimony and evidence, it is well founded
that ‘‘[i]t is within the province of the trial court, when sitting as the fact
finder, to weigh the evidence presented and determine the credibility and
effect to be given the evidence.’’ (Internal quotation marks omitted.) Cimino
v. Cimino, 174 Conn. App. 1, 11, 164 A.3d 787, cert. denied, 327 Conn 929,
171 A.3d 455 (2017). Moreover, not only did the court not display hostility
or bias toward the plaintiff, but our review of the transcript shows that, if
anything, the court was accommodating of the plaintiff as a self-repre-
sented party.
   7
     The court also explained that the ‘‘defendant challenged [the] plaintiff’s
claims regarding the loss of income for the Bolat Group, LLC. [The] [d]efen-
dant offered [the] plaintiff’s personal tax returns for 2015 and 2016, including
the U.S. Return of Partnership Income for the Bolat Group, LLC, for both
years. The 2015 return showed [that] the Bolat Group, [LLC] earned $163,290
in gross income with ordinary business income of $74,958. The 2016 return
reports gross income of $147,715 and ordinary business income of $90,545.’’
The court found that ‘‘[o]ther than [the] plaintiff’s assertions that the income
no longer exists, there was no offer of documentation to substantiate his
claims.’’ Accordingly, the court found ‘‘it difficult to accept as true that this
level of income simply disappeared in this short time frame.’’
   8
     The court also found that ‘‘[f]inancial records offered as exhibits did
not indicate that [the] plaintiff has made any lifestyle changes in his expenses.
He has not reduced his weekly ordinary expenses, and continues to meet
all his financial obligations. The plaintiff had taken little action to seek new
employment; he appears to have applied for a few positions for which he
was not qualified.’’
   9
     General Statutes § 46b-86 (a) provides in relevant part: ‘‘Unless and to
the extent that the decree precludes modification, any final order for the
periodic payment of permanent alimony or support . . . may, at any time
thereafter, be . . . modified by the court upon a showing of a substantial
change in the circumstances of either party or upon a showing that the
final order for child support substantially deviates from the child support
guidelines established pursuant to section 46b-215a.’’